From a judgment adverse to it in a detinue suit brought by it for the recovery of one certain Ford touring car, appellant prosecutes this appeal.
                               On Motion.
The record shows the trial to have been had and judgment rendered on March 2, 1925. The bill of exceptions appears not to have been presented to the trial judge or clerk until June 2, 1925, more than 90 days from the day on which the judgment was rendered. This was not in accordance with law, and appellee's motion to strike the bill of exceptions, duly filed in this court, must be, and is hereby, granted. Code 1923, §§ 6433 and 6434.
                               On Merits.
There being no bill of exceptions, and no prejudicial error appearing in the record, the judgment is affirmed.
Affirmed.